                  Case
                  Case1:20-cv-09959-JPC
                       1:20-cv-09959-JPC Document
                                         Document10
                                                  9 Filed
                                                    Filed04/06/21
                                                          04/06/21 Page
                                                                   Page11of
                                                                          of11
                                                                                 108-26 64th Avenue, Second Floor
                                                                                 Forest Hills, NY 11375
                                                                                 Tel.: 929.324.0717

   Mars Khaimov Law, PLLC                                                        E-mail: marskhaimovlaw@gmail.com




                                                                                  April 6, 2021

      VIA ECF
      Hon. Judge Cronan
      United States District Judge
      Southern District of New York
      500 Pearl Street
      New York, NY 10007

               Re: Paguada v. Tiesta Tea Company
                   Case No. 1:20-cv-09959-JPC

      Dear Judge Cronan,

              The undersigned represents Plaintiff Dilenia Paguada (hereinafter “Plaintiff”) in the
      above-referenced matter.
              The initial conference for this matter is set for April 14, 2021. Defendant was served on
      January 4, 2021 and has yet to appear. It is now April 6, 2021, and Plaintiff is in the process of
      obtaining a Certificate of Default from the Clerk of the Court and will promptly be moving the
      Court for a Default Judgment in accordance with its Individual Rules.
              Accordingly, the undersigned requests that the April 14th Conference be adjourned sine
      die, and further requests that Plaintiff be granted an additional 30 days in which to obtain the
      Certificate of Default and present the Court with a Motion for Default Judgment.

               Thank you for your time and consideration of the above request.

                                                                                /s/Mars Khaimov
                                                                                Mars Khaimov, Esq., Principal
                                                                                Mars Khaimov Law, PLLC
Plaintiff's request is granted. The Initial Pretrial Conference scheduled
for April 14, 2021, at 10:00 a.m. is adjourned sine die.

Further, Plaintiff is directed file her motion for default judgment by May 6,
2021.


SO ORDERED.
                                  ___________________________
Date: April 6, 2021               JOHN P. CRONAN
      New York, New York          United States District Judge
